DETAILED ACTION
The following Office Action is in response to the Amendment filed on May 24, 2022.  Claims 1-3, 5=9, 11-17, 19, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 103” section on pages 6-8 of the Applicant’s Response filed on May 24, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Santangelo and Sikora references does not teach the newly added limitation of the suture anchor body comprising “multiple adjacent folds, each of said fold comprising an apex extending in a first direction and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex”, arguing that the Santangelo reference does not teach multiple adjacent folds with apexes extending in the same direction.  However, the examiner asserts that the newly added limitation does not claim that each apex of adjacent folds must extend in the same direction.  Rather, the limitation claims that each apex of an adjacent fold must extend in a first direction with the legs extending in a different direction.  There is no indication that the first direction of each apex must be the same.  Thus, the embodiment of Figure 6 of the Santangelo reference does teach the newly added limitation.  Furthermore, the examiner also notes that the Santangelo reference further includes an alternative embodiment that better resembles the invention of the instant application.  Figures 8A&B shows a suture anchor body including apices that all point in an outward direction, therein fulfilling the newly added limitation, and the applicant’s interpretation of the limitation of the apices extending int eh same direction.  The rejection has been modified to draw attention to the embodiment of Figures 8A&B.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities:  Line 3 of claim 1, line 4 of claim 11, and line 5 of claim 14 recite the phrase “each of said fold”, wherein the word “fold” should be in its plural form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-9, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santangelo et al. US 2014/0243893 A1 (Santangelo) in view of Sikora et al. US 2004/0204722 A1 (Sikora).
Concerning claim 1, the Santangelo prior art reference teaches a suture anchor device (Figure 8A&B; 110) comprising: a suture anchor body (130) comprising a first end and a second end (Figure 8A) and multiple adjacent folds (Figure 8A; 134), each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 below; legs point in inward direction); a filament (110) consisting essentially of an elongated body (portion of the filament between ends) extending through each leg of the suture anchor body once from the first end to the second end (Figure 8A), the elongate body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein: the second working end includes a hole (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and the first working end is configured to be moveably positioned through the hole from a first side of the second working end to a second side of the second working end ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach a laterally positioned hole formed through the body of the filament.
However, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).
Concerning claim 2, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 1, wherein the Santangelo reference further teaches a loop (Figure 4; 120 | Figures 8A&B; 123) formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (114).


    PNG
    media_image1.png
    313
    662
    media_image1.png
    Greyscale

OA Figure 1

Concerning claim 3, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 2, wherein the Santangelo reference further teaches that in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (Figures 8A&B | [¶ 0036]).  
Concerning claim 5, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 3, wherein the Santangelo reference further teaches the suture anchor body being a fibrous construct ([¶ 0028], textile).  
Concerning claim 6, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 5, wherein the Santangelo reference further teaches the filament comprising an intermediate portion passing through the construct in at least three passing locations comprising a first passing - 10 - 2959989.1 8/11/2017CONMED Docket: C0302-NPlocation nearest a first end of the construct, a last passing location nearest a second end of the construct, and at least one intermediate passing location between said first passing location and said last passing location (See OA Figure above).  
Concerning claim 7, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 5, wherein the Santangelo reference further teaches that in the undeployed state, the fibrous construct has a first fibrous construct width or thickness and a first fibrous construct length (Figure 8a), and the filament extends a first filament length between said first passing location and said last passing location (Figure 8a), and wherein in a deployed state, the fibrous construct has a second fibrous construct width or thickness and a second fibrous construct length (Figure 8b), and the filament extends a second filament length between said first passing location and said last passing location (Figure 8b), the second fibrous construct width or thickness being greater than the first fibrous construct width or thickness, the second fibrous construct length being shorter than the first fibrous construct length, and the second filament length being shorter than said first filament length ([¶ 0036]).  
Concerning claim 8, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 6, wherein the Santangelo reference further teaches the fibrous construct being a ribbon having a longitudinal axis extending between the first end and the second end, a length along the longitudinal axis, a mattress thickness and a width (Figure 8a; 130).
Concerning claim 9, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 8, wherein the Santangelo reference further teaches passing locations being arranged along or parallel to said longitudinal axis (Figure 8A; it is noted that because the suture anchor is deformable, the structure may be straightened out to form a straight line).
Concerning claim 11, the Santangelo prior art reference teaches a suture anchor device deployment system (Figure 8A&B; 110) comprising: a suture anchor insertion device comprising a proximal end and a distal end ([¶ 0004], [¶ 0034] state the anchor is used with an insertion tool); a suture anchor body (130) comprising a first end and a second end and (Figures 8A) and multiple adjacent folds (Figure 8A; 134), each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 above; legs point in inward direction), wherein the suture anchor body is positioned on the distal end of the insertion device ([¶ 0034]); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through each of the suture anchor body only once from the first end to the second end (Figure 8A), the elongated body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein the second working end includes a hole  (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and the first working end is configured to be moveably positioned through the hole from a first side of the second working end to a second side of the second working end ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach a laterally positioned hole formed through the body of the filament.
However, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).
Concerning claim 12, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 11, wherein the Santangelo reference further teaches the device further comprising a loop formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (Figures 8A&B).  
Concerning claim 13, the combination of the Santangelo and Sikora references as discussed above teaches the suture anchor of claim 12, wherein the Santangelo reference further teaches that in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (Figures 8A&B).
Concerning claim 14, the Santangelo prior art reference teaches a method for securing a filament to an anchor body of a suture anchor comprising: providing a suture anchor (Figure 8A; 110) comprising: a suture anchor body (134) comprising a first end and a second end (Figure 8A) and multiple adjacent folds (Figure 8A; 134), each of said folds comprising an apex extending in a first direction (Figure 8A; apices of folds 134 extend in outward direction) and two legs on either side of each apex, wherein each leg extends in a different direction away from each respective apex (See OA Figure 1 above; legs extend in the inward direction); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through each leg of the suture anchor body only once from the first end to the second end (Figure 8A), the elongated body having a first working end (138’) extending from the first end of the suture anchor body and a second working end (114) extending from the second end of the suture anchor body, wherein the second working end includes a hole (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and positioning the first working end through hole from a first side of the second working end to a second side of the second working end to form a loop ([¶ 0025]), wherein the Santangelo reference teaches a hole that passes through a terminal end (112) to from a loop (120) allowing for adjustment by pulling the second working end ([¶ 0029]), but does not specifically teach a laterally positioned hole formed through the body of the filament.
However, the Sikora reference teaches a tissue fixation device, therein being in the same field of endeavor as the suture anchor of the Santangelo reference, wherein the device comprises an elongated body that forms a loop, the loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end ([¶ 0025]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second working end of the Santangelo reference to include the laterally positioned hole formed in the body of the filament as in the Sikora reference given the substitution of one known element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop that allows adjustment by pulling that operates in effectively the same exact manner (Sikora; [¶ 0025]).
Concerning claim 15, the combination of the Santangelo and Sikora references as discussed above teaches the method of claim 14, wherein the Santangelo reference further teaches the method comprising the step of positioning the suture anchor body on a distal end of a suture anchor insertion device ([¶ 0004], [¶ 0034]; the anchor is used with an insertion tool).  
Concerning claim 16, the combination of the Santangelo and Sikora references as discussed above teaches the method of claim 15, wherein the Santangelo reference further teaches the method comprising the step of positioning the distal end of the suture anchor insertion device into a pre-formed bone hole ([¶ 0004], [¶ 0034]; the anchor is used with an insertion tool for placing through holes in the skeletal structure).  
Concerning claim 17, the combination of the Santangelo and Sikora references as discussed above teaches the method of claim 16, the Santangelo reference further teaches the method comprising the step of decreasing the diameter of the loop by pulling on the first working end away from the hole (Figures 8A&B, [¶ 0036]).
Concerning claim 19, the combination of the Santangelo and Sikora references as discussed above teaches the method of claim 17, wherein the Santangelo reference further teaches the suture anchor body being a fibrous construct ([¶ 0028], textile). 
Concerning claim 20, the combination of the Santangelo and Sikora references as discussed above teaches the method of claim 19, wherein the Santangelo reference further teaches the method comprising the step of increasing a width or thickness of the fibrous construct and decreasing a length of the fibrous construct by pulling on at least one of the first working end and the second working end ([¶ 0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/28/2022